A bill was filed against two. The answer of one defendant contained a cross-bill against the other. The bill was dismissed for want of equity. The cross-bill was amended and an order was taken that the other defendant be served with a copy, and that the cause, as between these defendants, stand for trial at the next term. The defendant in this cross-bill brought up the cause:Writ of Error. Jurisdiction of Supreme Court.Mrs. Coleman brought an action of divorce against Isaac Coleman. Pending this case Isaac Coleman made an assignment to W. A. Ransom & Company, and Mrs. Coleman filed her bill against them to set aside said assignment, and *40praying for a Receiver. One was appointed, but had been discharged before this cause came on for trial. Ransom & Company and Isaac Coleman had answered the bill. Isaac Coleman’s answer set up a cross-action against Ransom & Company, and also prayed that said assignment be set aside.When the cause came on for trial, and the bill of Mrs. Coleman and the answer of Isaac Coleman were read, the Judge, upon his own motion, ordered both answers off the files. Then, upon motion of Isaac Coleman’s counsel, the Court dismissed Mrs. Coleman’s bill for want of equity, and ordered that their cross-bill be amended and served upon Ransom & Company’s counsel. The bill was dismissed without objection. The last motion was granted over the objection of Ransom & Company. The Court ordered the Clerk to keep said answers in his office. Ransom & Company’s counsel then asked the Court to tax the costs against Mrs. Coleman and Isaac Coleman. He said he would tax Isaac Coleman with no costs but that of amending his cross-bill. The Court then continued the cause thus made between Isaac Coleman and Ransom & Company, until the next term.Mrs. Coleman did not except. Ransom & •Company say that the Court erred in allowing Isaac Coleman’s cross-bill to be amended and served, thus making a new cause, in continuing it, and in refusing to tax the costs as they wished.When the cause was called here, counsel for defendant in error moved to dismiss the writ of error because it was premature; said that the parties must wait till something is done or sought to be done with the new case. The Court being of opinion it was prematurely here, the record was withdrawn.